Title: From Thomas Jefferson to Angelica Schuyler Church, 21 September 1788
From: Jefferson, Thomas
To: Church, Angelica Schuyler


          
            
              Dear Madam
            
            Paris. Sep. 21. 1788.
          
          Mr. Short’s departure for Italy gives me the pleasure of executing your commission for the duplicate volume of the Antiquités d’Herculaneum. The exchange is made and the right volume will be given to a Mr. Romilly of London who sets out for Paris within two or three days, and will send it to your house on his arrival. Should any thing put this out of his head, I am unable to give you his address: but it can be had at Mr. Benjamin Vaughan’s Jeffery’s square. However his attention to the charge he has undertaken will I hope save you the trouble of searching his address.
          Kitty writes to you to-day, and I have persuaded her to write in French. Madame de Corny and myself are absolutely determined you shall not have her without coming for her. We have interest enough at Panthemont for this, and there is no habeas corpus law in this country, consequently no judge for you to apply to. We have no other means of obtaining a visit from you, nor of convincing you by experience that travelling is good for your health and necessary for your amusement. I do not know whether Madame de Corny has been able to write to you since her overset in the carriage. This happened on Monday by the breaking of the axle of the forewheel. I saw her about an hour after it happened. As M. de Corny had fallen on her, it was presumed she was hurt, and she was put to bed, treated by the Surgeons very methodically, and is now well according to the rules of the art. I am in hopes that by this or the next post she will be permitted to tell you all this herself. The question was, when I saw her, whether all the Voitures Angloises should be proscribed and sold: Monsieur for it; Madame against it. Nous verrons. Our treaty, my dear madam, comes on slowly. As yet your preliminaries are not proposed. Be assured they shall be received with all the favorable dispositions possible. I am preparing an article for Kitty’s continuing here, and going hence with you to America.—You see by the papers, and I suppose by your letters also, how much your native state has been agitated by the question on the new Constitution. But that need not agitate you. The tender breasts of ladies were not formed for political convulsion; and the French ladies miscalculate much their own happiness when they wander from the true field of their influence into that of politicks. Present my friendly compliments to Mr.  Church, and accept yourself assurances of the sincere attachment & respect of Dear Madam your most obedient friend & servant,
          
            Th: Jefferson
          
        